The offense is assault with intent to murder, penalty fixed at confinement in the penitentiary for a period of eight years.
The record is void of bills of exceptions. Among the papers is found a document denominated a statement of facts. It bears no certificate showing the approval of the trial judge. To warrant the consideration of the statement of facts, the approval of the trial judge is imperative. See Vernon's Ann. Tex. C. C. P., 1925, Vol. 3, Art. 760, p. 103, note 24; also Barnes v. State, 102 Tex.Crim. Rep.; Boles v. State,102 Tex. Crim. 634.
Perceiving no error in the record presented for review, the judgment is affirmed.
Affirmed.